Title: From George Washington to Robert Morris, 16 June 1782
From: Washington, George
To: Morris, Robert


                  My Dear Sir,
                     
                     Head Quarters 16th June 1782
                  
                  Your two favors of the fourth Instant were deliverd to me by
                     General Lincoln—it is an easy matter to perceive by the tenor of one of them
                     you have imbibed an Opinion that the Officers of this army are captious and
                     that by attempting to remove one complaint a Door is opend to others—I am not
                     much surprized at this—You have probably adopted it from the Representation of
                     Mr Sands of whom without doing him injustice it may be said he is extremely
                     plausible extremely narrow minded—disingenuous, and little abounding in a
                     temper to conciliate the good will of the Army or to adopt any measure for the
                     convenience and accomodation of the Officers—These traits of Mr Sands’s
                     Character are not drawn by a pen under the influence of prejudice or of one
                     improperly biassed in favor of the Army they are facts of which I have and can
                     produce proofs and till the happening of which I upon the spot was deceived.
                  Mr Sands, Sir, if I have not formed a very Erroneous opinion of
                     him is determined to make all the money he can by the Contracts Herein I do not
                     blame him—provided he does it honestly and with a Reciprocal fulfillment of the
                     agreement. Of a want of the first I do not accuse him but his thirst of Gain
                     leads him in my opinion into a mistaken principle of Action—He
                     is very tenacious of all those parts of the Contracts which
                     point to the convenience and Emolument of the Contractors, and till very lately
                     was determined to be his own Judge of them but is regardless of other parts
                     which Enjoin certain requisitions upon them—to these causes,
                     and these only is to be ascribed I conceive the present deplorable state of the
                     Magazines and the dangerous consequences which may flow from it. Our frequent
                     want of daily food and the little prospect of better supplies and the
                     inconveniences which the Army experience in the mode of issuing—He cannot I
                     presume charge these neglects to a failure on your part and sure I am he cannot
                     do it to the scarcity of Provisions, for the Country is surcharged with all
                     kinds of it—but in expectation it is Said of reducing the price of salt meat
                     (which unfortunately it seems has risen upon him) He notwithstanding the
                     contract and repeated calls and the consequences of a failure has neglected it
                     to this moment and to avoid the expence, it is moreover added, of Pasturage,
                     (for how Else is it to be accounted for?) and perhaps a little diminution in
                     the weight which all Armies and all Contractors in the World are obliged to
                     submit to, this Army become the Sport of and suffered by every Accident or
                     delay which happens to the droves of Beef Cattle.
                  I should not my Dear Sir have given you, who I know have business
                     & perplexities enough without the trouble of reading these observations
                     (after being told that the secretary at War would inquire into and redress
                     grievances) but from a love of Justice and a desire that every Man and
                     description of Man should be known and rewarded or punished according to their
                     deserts and because it would seem that your opinion has been founded on the
                     representations of Mr Sands who yeilding nothing himself requiring every thing
                     of others and failing in the most essential parts of his Contract adopts as is
                     too commonly the Case with little minds the policy of endeavouring to place the
                     adverse party in the wrong that he may appear in a more favorable point of View
                     himself.
                  The very thing which you and every body else points out as so
                     easy to do is not done and is the principal hardship complained of by the
                     Officers who think it surprizing that they cannot enjoy a benefit which is
                     essential to themselves and costs the public nothing because it will give a
                     little trouble to the Contractors.
                  Those Officers who claim the Specific ration as a matter of Right
                     could not in justice and I persuade myself would not in decency complain if
                     they should be compelled to draw or forfeit them but the question in my Opinion
                     is whether they ought to be compelled to draw them (whether they want them or
                     not) and whether (as it costs the public no more to give them the alternative
                     of drawing the specific Ration or its value) it is not reasonable, especially
                     under the depreciation of pay, to gratify them in it, as it is all they have to
                     live upon.
                  I shall beg your indulgence but a little while longer till I
                     subscribe fully to your observations that without a Civil list neither Civil
                     nor Military Men can exist but I must beg leave to add to it as my own, that if
                     the Military should disband for want of Pay (while the War continues to Rage) a
                     period will very soon be put to the Civil Establishment under our present
                     Constitution—the Civil and Military then having a reciprocal dependance upon
                     each other Taxation of the property of one being equal to that of the other and
                     the wants of both the same it is worthy of some consideration whether the first
                     is to receive all and the other no part of their pay.
                  These Sentiments my dear Morris are between ourselves and tho
                     freely communicated to you are concealed from the Officers of this Army on
                     whom I am constantly inculcating patience and forbearance adding that their
                     Relief must flow from the Taxes and that it is incumbent upon all and Every of
                     them to impress the necessity of Taxation upon their Several Connections and
                     Friends as the only Source of redress, for that you are totally unsupported and
                     cannot work Miracles.
                  As I never say any thing of a Man that
                     I have the smallest scruple of saying to him I would
                     not be understood to mean by this being between
                     ourselves that, any part of it that Reflects Mr Sands should be hid from
                     him—you are perfectly at liberty if you think it necessary to communicate these
                     my Sentiments to him.
                  I hope some good will result from the deputation of Congress to
                     the several States—Inclosed I send you a Copy of my Letter to them of the 4th
                     of May and should have done it sooner if I could have trusted the conveyance
                     without putting the Letter in Cypher—I pray you to make a tender of my best
                     respects in which Mrs Washington joins me most cordially to Mrs Morris
                     & Miss Livingston and to believe that with every sentiment of esteem
                     and regard I am Dr Sir Yr most Obed. Servant
                  
               